THE COURT.
This is an application for a writ of supersedeas. The defendants in the action have appealed from an order denying their motion to transfer the cause from the *289Superior Court of San Bernardino County to the Superior Court of Alameda County. By this proceeding they seek to stay a trial of the action until the issue raised on their appeal is determined. On the record now before us it would seem that a very substantial question is presented by the appeal, and that the case ought not to be tried until that question is decided. The possibility that the case might have to be tried twice, in the event of a reversal, should be avoided.
It is ordered that a writ issue as prayed for.